Dowling, P. J.
The respondent was admitted to the bar in February, 1897, in the New York Supreme Court, Appellate Division, First Department.
On December 9, 1927, three indictments charging the respondent *234with the crime of grand larceny in the first degree were filed in the office of the clerk of the Court of General Sessions of the County of New York. All three charges were felonies. On January 13, 1928, respondent pleaded guilty to all of these indictments. On indictment No. 171,618 he received a sentence of imprisonment in the State prison at hard labor for a term the minimum of which was to be not less than five years, the maximum ten years. On the other two indictments (171,093 and 171,617) he received a similar sentence, to begin at the expiration of the former sentence.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.” Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
The respondent, having been convicted of three felonies by his plea of guilty to the indictments charging such crime, should be disbarred. Merrell, Finch, McAvot and Proskauer, JJ., concur; Respondent disbarred.